Filing Date: 12/30/2019
Continuity Data: RCE filed on 01/26/2022
Claimed Foreign Priority Date: 06/11/2019 (KR 10-2019-0068761) 
Applicants: Kim et al.
Examiner: Younes Boulghassoul 
 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)               filed on 01/26/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 01/26/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20.
Response to Amendment


Applicant’s amendments to Claims have overcome some of the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, as previously presented in the Final Office action mailed on 11/01/2021. However, the previously presented prior art remain applicable, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Objections



Claim 16 is objected to because of the following informalities:
- L. 13: amend to --different from the first number--
Appropriate correction is required.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over over Chiang et al. (US2020/0051869), or in the alternative over Chiang et al. (US2020/0051869) in view of Wu et al. (US2020/0168715).

Regarding Claim 1, Chiang (see, e.g., Figs. 1, 16A-D and 29; and Par. [0123]-[0125]) shows most aspects of the instant invention, including a semiconductor device, comprising:
- an active region (e.g., mesa 20 or 20’) protruding upwardly from a substrate (e.g., substrate 10), the active region being a single active region bounded by a plurality of device isolation patterns (e.g., shallow trench isolation layer 60)
- a plurality of channel patterns on the active region (e.g., stacked nanowire structures 220 or 220'), the plurality of channel patterns spaced apart from each other in a first direction (e.g., X direction)
- a gate electrode (e.g., layers 165, 170) on the active region, the gate electrode extending in the first direction and surrounding the plurality of channel patterns
- wherein each of the plurality of channel patterns includes a plurality of semiconductor patterns (e.g., semiconductor/nanowire layer 30 or 35) spaced apart e.g., Z direction)
- the gate electrode covers the top surface of the active region between the plurality of channel patterns
Furthermore, Chiang (see, e.g., Par. [0050], L. 9-16, and Par. [0123], L. 10-18) explicitly discloses that his invention is not limited to the depicted number of stacked nanowire structures 220 or 220' on a mesa, but encompasses having, e.g., three or more stacked nanowire structures on each mesa (e.g., up to 10 stacked nanowire structures). Therefore, Chiang shows that the plurality of channel patterns (e.g., 220 or 220') include at least three channel patterns, a first one of the at least three channel patterns spaced apart from a neighboring second one of the at least three channel patterns by a first distance, and the second one of the at least three channel patterns spaced apart from a neighboring third one of the at least three channel patterns by a second distance.
Initially, and with respect to the particular claimed arrangement of the first, second, and third channel patterns, i.e., wherein the second distance is different from the first distance, it is noted that the specification fails to provide teachings about the criticality of having the first and second distances as claimed. Indeed, the specification as filed merely states that distances d1 and d2 between pairs of channel patterns AP may be different or the same as each other (see, e.g., Specification, Par. [0028]). Therefore, absent any criticality, this limitation is only considered to be an obvious modification of the arrangement of channel patterns disclosed by Chiang, as the courts have held that a change in shape or configuration, without any criticality, is within the 
Additionally, it would have been obvious to have the first, second, and third channel patterns spaced apart so that the second distance is different from the first distance because one of skill in the art could have readily chosen a first, second, and third channel pattern among the at least three channel patterns disclosed by Chiang, so as to satisfy the claimed limitation. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). Also, see schematic of Examiner Modified Fig. 29, depicting first, second, and third chosen channel patterns (e.g., cp1-3) among at least three neighboring channel patterns, wherein the first distance is different from the second distance (e.g., d1 vs. d2). Therefore, Chiang teaches having the second distance being different from the first distance.
 Also, Wu (see, e.g., Figs. 28A-B and Par. [0056]), in the same field of endeavor, teaches a Gate-all-Around (GAA) structure comprising neighboring nanosheet stacks 303a-c with different distances therebetween, wherein the width, thickness, spacing, and stack number of the nanosheets 407a-c in their respective stacks can be modulated, to provide for flexible design optimization over a wide tuning range of circuit performance and power usage (e.g., higher speed performance vs. lower power application, or core logic devices vs. input-output devices).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have different first and second distances in the structure 
Regarding Claim 2, Chiang (see, e.g., Figs. 6-8, 29; and Par. [0058]-[0059]) shows that:
- the plurality of device isolation patterns (e.g., 60) define the active region (e.g., 20 or 20’)
- the plurality of device isolation patterns are across the active region and are spaced apart from each other in the first direction (e.g., X direction)
Regarding Claim 3, Chiang (see, e.g., Figs. 16A-B and 29) shows that the gate electrode (e.g., 165,170) extends between the active region (e.g., 20) and each of the plurality of channel patterns (e.g., 220’) and between the plurality of semiconductor patterns (e.g., 35).
Regarding Claim 4, Chiang (see, e.g., Figs. 1, 16A-B and 29) shows that the active region (e.g., 20) and each of the plurality of channel patterns (e.g., 220,220’) has a width in the first direction (e.g., X direction), wherein the width of the active region is greater than a sum of the widths of each of the plurality of channel patterns.
Regarding Claim 5, Chiang (see, e.g., Figs. 1, 16A-B and 29; and Examiner Modified Fig. 29) teaches that the width of the active region (e.g., 20) is greater than a sum of (a) the widths of each of the plurality of channel patterns (e.g., 220’), (b) the first distance, and (c) the second distance that is different from the first distance, wherein the distances between neighboring ones of the plurality of channel patterns are distances along the first direction (e.g., X
Regarding Claim 6, Chiang (see, e.g., Figs. 1, 16A-B and 29; and Par. [0050],[0123]) discloses that his invention encompasses having, e.g., three stacked nanowire structures on each mesa. Therefore, Chiang shows that the plurality of channel patterns (e.g., 220 or 220’) include a first sub-channel pattern, a second sub-channel pattern, and a third sub-channel pattern, each of the first sub-channel pattern, the second sub-channel pattern, and the third sub-channel pattern being spaced apart from each other in the first direction (e.g., X direction).
Regarding Claim 7, Chiang ((see, e.g., Figs. 1, 16A-B and 29; and Par. [0050],[0123]) shows that the plurality of channel patterns (e.g., 220 or 220’) include a first sub-channel pattern and a second sub-channel pattern that are spaced apart from each other in the first direction (e.g., X direction). Additionally, Wu (see, e.g., Figs. 28A-B and Par. [0056]) teaches neighboring nanosheet stacks 303a-c, wherein the width, thickness, spacing, and stack number of the nanosheets 407a-c in their respective stacks can be modulated. Accordingly, Chiang in view of Wu teaches the first sub-channel pattern width and the second sub-channel pattern width being different.
Regarding Claim 8, Chiang (see, e.g., Figs. 16C-D, 24 and 29; and Par. [0106]) shows:
- a plurality of source/drain patterns on the active region (e.g., epitaxial source/drain layers 120, 120'), at least one of the plurality of source/drain patterns on one side of the gate electrode, at least one other of the plurality of source/drain patterns on the other side of the gate electrode (see, e.g., Figs. 16C-D)
- wherein the source/drain patterns are spaced apart from each other in a second direction (e.g., Y direction) across each of the plurality of channel patterns and are e.g., 35s of each 220’ or 30s of each 220), the second direction intersecting the first direction
Regarding Claim 9, Chiang (see, e.g., Figs. 16C-D and 29; and Par. [0070]) shows spacer patterns (e.g., inner spacers 115) between a pair of adjacent ones of the plurality of semiconductor patterns (e.g., 30 or 35), wherein the spacer patterns are spaced apart from each other in the second direction (e.g., Y direction) and are between the source/drain patterns (e.g., 120,120').
Regarding Claim 10, Chiang (see, e.g., Figs. 16C-D and 29; and Par. [0081]-[0087]) shows that the gate electrode (e.g., 165,170) extends between the spacer patterns (e.g., 115), and each of the spacer patterns is between the gate electrode and a corresponding one of the source/drain patterns.
Regarding Claim 11, Chiang (see, e.g., Figs. 16C-D, 24 and 29; and Par. [0106]) shows:
- a plurality of source/drain patterns (e.g., 120 or 120') on the active region on one side of the gate electrode, the plurality of source/drain patterns being spaced apart from each other in the first direction (e.g., X direction)
- wherein the plurality of source/drain patterns are correspondingly connected to respective ones of the plurality of channel patterns (e.g., 220 or 220’)
- wherein each of the source/drain patterns is connected to the plurality of semiconductor patterns included in each of the plurality of channel patterns (e.g., 35s of each 220’ or 30s of each 220)
Regarding Claim 12, Chiang (see, e.g., Fig. 24) shows that:
e.g., 20) and each of the plurality of source/drain patterns (e.g., 120 or 120’) has a width in the first direction (e.g., X direction)
- wherein the width of the active region is greater than a sum of the widths of each of the source/drain patterns
Regarding Claim 13, Chiang (see, e.g., Fig. 24 and Par. [0105]-[0106]) shows epitaxial source/drain layers 120, 120’ grown on semiconductor/nanowire layers 30, 35. Additionally, Wu (see, e.g., Figs. 28A-B and Par. [0056]) teaches having neighboring nanosheet stacks 303a-c, wherein the width, thickness, spacing, and stack number of the nanosheets 407a-c in their respective stacks can be modulated. Accordingly, Chiang in view of Wu teaches channel patterns including semiconductor patterns with different widths. And, since Chiang in view of Wu teaches that the plurality of source/drain patterns are grown on semiconductor patterns having different widths, therefore Chiang in view of Wu also teaches that the width of at least one of the plurality of source/drain patterns is different from the width of another one of the plurality of source/drain patterns.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US2020/0051869) in view of Wu et al. (US2020/0168715) and in further view of Vellianitis et al. (US2020/0176597).

Regarding Claim 14, while Chiang (see, e.g., Par. [0124]) discloses that the GAA FETs of his inventions do undergo further processes to form various features such as contacts/vias and interconnect metal layers, which are necessary for basic device operability, he does not explicitly disclose having a contact plug on the one side of the gate electrode, wherein the contact plug extends in the first direction and connects the plurality of source/drain patterns to each other. Vellianitis (see, e.g., Fig. 15A and Par. e.g., conductive contact 70 or 75) on one side of a gate electrode (e.g., metal gate  80), wherein the contact plug extends in a first direction (e.g., direction X/ along metal gate 80) and connects a plurality of source/drain patterns (e.g., source/drain epitaxial layers 60 or 65, respectively) to each other.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed contact plug in the structure of Chiang in view of Wu, because contact plugs are known in the semiconductor art for their use as means to provide electrical connection to neighboring S/D patterns in GAA transistors, as suggested by Vellianitis, and implementing a known electrical connection structure for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US2020/0051869) in view of Wu et al. (US2020/0168715) and in further view of Shimbo et al. (US2018/0366589).

Regarding Claim 15, while Chiang (see, e.g., Par. [0124]) discloses that the GAA FETs of his inventions do undergo further processes to form various features such as contacts/vias and interconnect metal layers, which are necessary for basic device operability, he does not explicitly disclose having a plurality of contact plugs as claimed, as well as the remaining associated limitations. Shimbo (see, e.g., Figs. 1 and 3; and Par. [0037]-[0046]), on the other hand and in the same field of endeavor, teaches a plurality of contact plugs (e.g., contacts 43) on one side of a gate electrode (e.g., gate electrode 31p), the plurality of contact plugs being spaced apart from each other in a first direction (e.g., direction Y/ along gate electrode 31p) ; and a connection line (e.g., 41a of metal interconnect layer M1) that connects the contact plugs to each other, wherein the plurality of contact plugs correspondingly connect to respective ones of source/drain patterns (e.g., source/drain pads 21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed arrangement of the plurality of contact plugs in the structure of Chiang in view of Wu, because contact plugs are known in the semiconductor art for their use as means to provide electrical connection to neighboring S/D patterns in GAA transistors, as suggested by Shimbo, and implementing a known electrical connection arrangement for its known use would have been a common sense choice by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 16-20 are allowable.

Response to Arguments
The arguments presented in the response filed on 01/26/2022 have been considered but have not been found persuasive:
The applicant argues:
“Accordingly, the applied references, alone or in combination with each other, do not disclose or suggest at least the features of “the second one of the at least three channel patterns spaced apart from a neighboring third one of the at least three channel patterns by a second distance different from the first distance” with “the active region e.g., Remarks, Page 12, L. 10-14).
The Examiner answers:
The examiner respectfully disagrees. Chiang (see, e.g., Figs. 1, 16A-D and 29; and Par. [0123]) discloses that his invention encompasses having up to 10 stacked nanowire structures 220 or 220' on a single mesa, and one of skill in the art could have readily chosen a first, second, and third channel pattern among the plurality of channel patterns disclosed by Chiang, so as to satisfy the claimed limitation “a second distance different from the first distance”, as detailed in the Office action supra (see, e.g., Par. [0012). 
Furthermore, Wu (see, e.g., Figs. 28A-B and Par. [0056]) teaches a Gate-all-Around (GAA) structure comprising neighboring nanosheet stacks 303a-c with different distances therebetween, in addition to providing clear motivation for modifying the invention of Chien, as detailed in the Office action supra (see, e.g., Par. [0013]-[0014]).
Accordingly, claims 1-15 remain rejected over prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814